




Exhibit 10.2




FOURTH AMENDMENT TO THE
LABORATORY CORPORATION OF AMERICA HOLDINGS
1997 EMPLOYEE STOCK PURCHASE PLAN
The 1997 Employee Stock Purchase Plan (the “Plan”), is hereby amended as
follows:


1.
Article IV of the Plan shall be amended to read in its entirety as follows:

The stock subject to the Options to be issued hereunder shall be Common Stock.
The maximum number of such shares to be issued upon the exercise of the Options
hereby granted shall be an aggregate of six million three hundred thousand
(6,300,000) shares of Common Stock (the “Available Shares”).
For each Offering Period hereunder, an eligible employee (hereinafter called an
“Optionee”) shall have an option to purchase up to the largest number of whole
and fractional shares available at the Option Price (as described in
Article V(a) obtained by having deducted from such Optionee's Compensation for
each payroll period during an Offering Period an amount not less than one
percent (1%) or more than ten percent (10%) of such Optionee's Compensation for
the payroll period. The term “Compensation” as used herein includes regular base
pay (including any shift differentials) at the rate in effect on the Offering
Date, but excludes any bonus, overtime payment, sales commission, contribution
to any Code Section 125 or 401(k) plan or other form of extra compensation.
If in any Offering Period the total number of shares of Common Stock for which
Options are exercised exceeds the number of Available Shares remaining under the
Plan, the Administrator shall make a pro rata allocation of the Available Shares
in as nearly a uniform manner as shall be practicable and as it shall deem to be
equitable, and the balance of payroll deductions credited to the Purchase
Account of each Optionee shall be returned to each Optionee as promptly as
possible.
Except as expressly provided otherwise in Article III hereof, payment for Common
Stock purchased under the Option shall be made only by payroll deductions over a
designated Offering Period.
Notwithstanding the foregoing provisions of this Plan, no Option shall permit an
Optionee to purchase in any single calendar year or Offering Period a number of
shares which together with all other shares in the Corporation and any
Subsidiaries which such Optionee may be entitled to purchase in such year
pursuant to options issued under any employee stock purchase plan, has an
aggregate fair market value (determined in each case as of the first date of the
Offering Period) in excess of $25,000. This limitation applies only to options
granted under “employee stock purchase plans” as defined by Section 423 of the
Code, and does not limit the amount of stock which an Optionee may purchase
under any other stock option or bonus plans then in effect.


2.
Article VI of the Plan shall be amended to read in its entirety as follows:

The term of said Plan shall be for a period commencing on January 1, 1997 and
ending on December 31, 2022, unless terminated earlier by the exhaustion of the
Available Shares or pursuant to Article VIII.


Except as amended above, the Plan shall remain in full force and effect.






